1

2

3
                                     UNITED STATES DISTRICT COURT
4
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     JEFFREY BROWN,                                           1:18-cv-01541-LJO-SAB
7                                Plaintiff,                    MEMORANDUM DECISION AND
                                                               ORDER RE DEFENDANTS’ MOTIONS
8                         v.                                   TO DISMISS (ECF Nos. 18 and 20)
9     COUNTY OF MARIPOSA; DOUG
      BINNEWIES; CODY HART; SEAN LAND;
10    JOHN C. FREMONT HEALTHCARE
      DISTRICT; and DOES 1-30,
11
                                 Defendants.
12

13
                      I. PRELIMINARY STATEMENT TO PARTIES AND COUNSEL
14
             Judges in the Eastern District of California carry the heaviest caseloads in the nation, and this
15
     Court is unable to devote inordinate time and resources to individual cases and matters. Given the
16
     shortage of district judges and staff, this Court addresses only the arguments, evidence, and matters
17
     necessary to reach the decision in this order. The parties and counsel are encouraged to contact the
18
     offices of United States Senators Feinstein and Harris to address this Court’s inability to accommodate
19
     the parties and this action. The parties are required to reconsider consent to conduct all further
20
     proceedings before a Magistrate Judge, whose schedules are far more realistic and accommodating to
21
     parties than that of U.S. Chief District Judge Lawrence J. O’Neill, who must prioritize criminal and
22
     older civil cases.
23
             Civil trials set before Chief Judge O’Neill trail until he becomes available and are subject to
24
     suspension mid-trial to accommodate criminal matters. Civil trials are no longer reset to a later date if
25

                                                           1
1    Chief Judge O’Neill is unavailable on the original date set for trial. Moreover, this Court’s Fresno

2    Division randomly and without advance notice reassigns civil actions to U.S. District Judges throughout

3    the Nation to serve as visiting judges. In the absence of Magistrate Judge consent, this action is subject

4    to reassignment to a U.S. District Judge from inside or outside the Eastern District of California.

5                                             II. INTRODUCTION

6           Plaintiff Jeffrey Brown (“Plaintiff”) was injured while being arrested and was taken to the

7    Mariposa County Jail, where he alleges that he was denied necessary medical care for more than five

8    months. Plaintiff brings this case against the County of Mariposa; County employees Cody Hart, Sean

9    Land, and Doug Binnewies; John C. Fremont Healthcare District; and Does 1-30, alleging deliberate

10 indifference under 42 U.S.C. § 1983 and state law causes of action for Bane Act violations and

11 professional negligence (medical malpractice).

12          Defendants Binnewies, Hart, and Land (collectively, “County Defendants”) and Defendant John

13 C. Fremont Healthcare District moved to dismiss. ECF Nos. 18 and 20. Plaintiff opposed. ECF Nos.

14 22 and 23. Defendants replied. ECF Nos. 26 and 27. This matter is suitable for disposition without oral

15 argument. See Local Rule 230(g).

16                                            III. BACKGROUND

17          On July 2, 2017, Plaintiff was injured while being arrested and was taken to the Mariposa

18 County Jail. ECF No. 5, First Amended Complaint (“FAC”) ¶ 16. He suffered injuries to his face that

19 broke and splintered the bones around his right eye and cheek, creating “deformity, swelling[,] and

20 pain.” Id. He also suffered injuries to his jaw. Id. In addition, his right shoulder was injured, including

21 a broken bone and tearing to his cartilage, tendons, and ligaments, resulting in “swelling, deformity,

22 limitation of movement[,] and pain.” Id. The injuries were severe enough that it was “readily apparent”

23 that Plaintiff needed medical attention. Id.

24          Defendants Hart and Land were at all relevant times correctional lieutenants/commanders of the

25 Mariposa County Jail. Id. ¶¶ 7-8. John C. Fremont Healthcare District contracts with Mariposa County

                                                          2
1    to provide on-site medical services to the Mariposa County Jail. Id. ¶ 17. The orthopedist who

2    evaluated Plaintiff’s shoulder injury and the “multiple doctors or surgeons” who examined Plaintiff’s

3    facial injuries informed Defendants John C. Fremont Healthcare District, Hart, Land, Does 1-20, and

4    Mariposa County that Plaintiff needed immediate surgeries and that delay would result in additional

5    medical procedures, more complicated medical procedures, or both, which would likely result in worse

6    outcomes than if medical care were rendered sooner. Id. ¶ 20. Despite being aware of the doctors’

7    recommendations, these Defendants refused to allow Plaintiff to have the surgeries. Id. ¶ 21.

8    Defendants Hart and Land “flatly rejected the medical specialist’s direct pleas that [Plaintiff] be

9    scheduled for surgeries.” Id. ¶ 23. The FAC alleges, on information and belief, that Defendants Hart

10 and Land, and Doe Defendants 1-20, were motivated by a desire to punish Plaintiff for having been

11 arrested on felony charges that included assaulting an officer and a desire to avoid having the County

12 pay for the surgeries. Id. ¶ 24. Defendant Binnewies, who was at all relevant times the Sheriff-Coroner-

13 Public Administrator of Mariposa County, failed to abide by his duties under Title 15 of the California

14 Administrative Code to designate a physician, individual, or healthcare agency to establish healthcare

15 policies, instead contracting with Defendant John C. Fremont Healthcare District for the limited purpose

16 of providing onsite medical care to the inmates. Id. ¶¶ 9, 26.

17          Plaintiff remained in the Mariposa County Jail until was tried and acquitted of all felony charges

18 arising from the arrest. Id. ¶ 27. He was released on November 14, 2017. Id. Plaintiff had the first set

19 of surgical procedures to address his facial fractures on December 15, 2017, and he underwent shoulder

20 surgery on May 5, 2018. Id. ¶¶ 28, 29. The shoulder surgery was “only a partial success” due to

21 improper healing resulting from Defendants’ delay, and the facial surgery likewise was more

22 complicated and less successful than it would have been had it taken place in a timely manner. Id. As a

23 result, Plaintiff continues to experience pain, disfigurement, and diminished capacity in both his face

24 and shoulder. Id. ¶ 30.

25 \\\

                                                          3
1                                           IV. LEGAL STANDARD

2           Dismissal is appropriate under Rule 12(b)(6) of the Federal Rules of Civil Procedure when a

3    plaintiff’s allegations fail “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

4    A dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable legal theory or the absence of

5    sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d

6    696, 699 (9th Cir. 1990). In considering a motion to dismiss for failure to state a claim, the court

7    generally accepts as true the allegations in the complaint, construes the pleading in the light most

8    favorable to the party opposing the motion, and resolves all doubts in the pleader’s favor. Lazy Y Ranch

9    LTD. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008).

10          Rule 8(a)(2) “requires only ‘a short and plain statement of the claim showing that the pleader is

11 entitled to relief’ in order to ‘give the defendant fair notice of what the . . . claim is and the grounds upon

12 which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355

13 U.S. 41, 47 (1957)). To overcome a Rule 12(b)(6) challenge, the complaint must allege “enough facts to

14 state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. A claim is plausible on

15 its face when “the plaintiff pleads factual content that allows the court to draw the reasonable inference

16 that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

17 plausible claim is one which provides more than “a sheer possibility that a defendant has acted

18 unlawfully.” Id. A claim which is possible, but which is not supported by enough facts to “nudge [it]

19 across the line from conceivable to plausible . . . must be dismissed.” Twombly, 550 U.S. at 570.

20          A complaint facing a Rule 12(b)(6) challenge “does not need detailed factual allegations [but] a

21 plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

22 conclusions, and a formulaic recitation of the element of a cause of action will not do.” Id. at 555

23 (internal citations omitted). In essence, “a complaint . . . must contain either direct or inferential

24 allegations respecting all the material elements necessary to sustain recovery under some viable legal

25 theory.” Id. at 562. To the extent that any defect in the pleadings can be cured by the allegation of

                                                          4
1    additional facts, the plaintiff should be afforded leave to amend, unless the pleading “could not possibly

2    be cured by the allegation of other facts.” Cook, Perkiss and Liehe, Inc. v. N. Cal. Collection Serv. Inc.,

3    911 F.2d 242, 247 (9th Cir. 1990).

4                                               V. DISCUSSION

5           Plaintiff brings four causes of action: a § 1983 claim for deliberate indifference against

6    Defendants Hart and Land and Doe Defendants; a Monell claim against Defendants County of Mariposa,

7    John C. Fremont Healthcare District, Binnewies, and Doe Defendants; a medical malpractice claim

8    against John C. Fremont Healthcare District and Doe Defendants; and a Bane Act claim against all

9    Defendants. Defendants variously move to dismiss all claims alleged in the FAC.

10 A.       First Cause Of Action: 42 U.S.C. § 1983 Claim

11          The Civil Rights Act, codified at 42 U.S.C. § 1983, provides in relevant part:

12          Every person who, under color of [state law] . . . subjects, or causes to be subjected, any citizen
            of the United States . . . to the deprivation of any rights, privileges, or immunities secured by the
13          Constitution . . . shall be liable to the party injured in an action at law, suit in equity, or other
            proper proceeding for redress.
14

15 42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a

16 method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386, 393-94

17 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)).

18          Furthermore, § 1983 requires that there be an actual connection or link between the actions of

19 Defendants and the constitutional deprivations alleged to have been suffered by Plaintiff. See Monell v.

20 Dep’t of Social Servs., 436 U.S. 658 (1978). The Ninth Circuit has held that “[a] person ‘subjects’

21 another to the deprivation of a constitutional right, within the meaning of section 1983, if he does an

22 affirmative act, participates in another’s affirmative acts or omits to perform an act which he is legally

23 required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740,

24 743 (9th Cir. 1978). In order to state a claim for relief under § 1983, Plaintiff must satisfy the “linkage

25 requirement”—meaning that he must link each named Defendant with some affirmative act or omission

                                                          5
1    that demonstrates a violation of Plaintiff’s federal rights. Plaintiff must specify which Defendant(s) he

2    feels are responsible for each violation of his constitutional rights and the factual basis, as his Complaint

3    must put each Defendant on notice of Plaintiff’s claims against him or her. See Austin v. Terhune, 367

4    F.3d 1167, 1171 (9th Cir. 2004).

5           A § 1983 action premised on violation of the Fourteenth Amendment for inadequate medical

6    care requires allegations that each defendant acted with deliberate indifference to serious medical needs.

7    Castro v. County of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc). Inmates bringing

8    deliberate indifference claims against prison officials “may do so under the Eighth Amendment’s Cruel

9    and Unusual Punishment Clause or, if not yet convicted, under the Fourteenth Amendment’s Due

10 Process Clause.” Id. at 1067-68; see also Mendiola–Martinez v. Arpaio, 836 F.3d 1239, 1246 n.5 (9th

11 Cir. 2016) (“Eighth Amendment protections apply only once a prisoner has been convicted of a crime,

12 while pretrial detainees are entitled to the potentially more expansive protections of the Due Process

13 Clause of the Fourteenth Amendment.”). Under either clause, a plaintiff must show that the prison

14 officials acted with “deliberate indifference.” Id. at 1068.

15          Pretrial detainees bringing claims for deliberate indifference against individual defendants under

16 the Fourteenth Amendment are evaluated under an objective standard. The elements of a pretrial

17 detainee’s claim under the Due Process Clause of the Fourteenth Amendment for violations of the right

18 to adequate medical care are:

19          (i) the defendant made an intentional decision with respect to the conditions under which
            the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of
20          suffering serious harm; (iii) the defendant did not take reasonable available measures to
            abate that risk, even though a reasonable official in the circumstances would have
21          appreciated the high degree of risk involved—making the consequences of the defendant’s
            conduct obvious; and (iv) by not taking such measures, the defendant caused the plaintiff’s
22          injuries.

23 Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018), cert. denied sub nom. County of

24 Orange, Cal. v. Gordon, 139 S. Ct. 794 (2019). The defendant’s conduct under the third element “must

25 be objectively unreasonable, a test that will necessarily turn on the facts and circumstances of each

                                                           6
1    particular case.” Id. (quoting Castro, 833 F.3d at 1071 (internal alterations and quotation marks

2    omitted)). “An inadvertent failure to provide adequate medical care does not, by itself, state a deliberate

3    indifference claim for § 1983 purposes.” Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012)

4    (emphasis in original) (quotation marks omitted). Instead, a plaintiff is required to “prove more than

5    negligence but less than subjective intent—something akin to reckless disregard.” Gordon, 888 F.3d at

6    1125.

7            Plaintiff brings the deliberate indifference claim against Defendants Hart, Land, and Does 1-30.

8    County Defendants argue that the FAC fails to allege facts to support an inference of serious medical

9    need, lacks facts to support an inference that it was objectively unreasonable to fail to provide

10 immediate surgery, does not adequately allege that Plaintiff suffered harm as a result of the delay, and

11 fails to show that each of the named Defendants was deliberately indifferent.

12           1.     Hart And Land

13           Hart and Land do not dispute the first element, and the FAC adequately alleges that they made an

14 intentional decision. They do contest the second element, arguing that the facts alleged do not support

15 an inference of a serious medical need, because the failure to get immediate surgeries resulting in “less

16 favorable” results, when he was evaluated by medical doctors, do not demonstrate that the injury was

17 sufficiently serious to satisfy the second element.

18           “A ‘serious’ medical need exists if the failure to treat a prisoner’s condition could result in

19 further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin v. Smith, 974

20 F.2d 1050, 1059 (9th Cir. 1992) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)), overruled on

21 other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997). “The existence of an

22 injury that a reasonable doctor or patient would find important and worthy of comment or treatment; the

23 presence of a medical condition that significantly affects an individual’s daily activities; or the existence

24 of chronic and substantial pain are examples of indications that a prisoner has a ‘serious’ need for

25 medical treatment.” Id. at 1059-60.

                                                           7
1           In Jett v. Penner, the Ninth Circuit reversed a grant of summary judgment on a deliberate

2    indifference claim where the evidence created a triable issue of fact whether a physician’s failure to refer

3    an inmate to an orthopedist for two and a half months after examining the plaintiff’s broken thumb

4    constituted deliberate indifference. 439 F.3d 1091, 1097-98 (9th Cir. 2006). Although the plaintiff there

5    did see doctors, as Plaintiff here did, the failure to provide necessary care was adequate to survive a

6    motion for summary judgment. A delayed or denied medical procedure, including surgery, can serve as

7    the basis for a deliberate indifference claim. See McGuckin, 974 F.2d at 1060 (holding that deliberate

8    indifference claim resting on “mere delay of surgery” can survive if the denial caused harm); Egberto v.

9    Nevada Dep’t of Corr., 678 F. App’x 500, 504 (9th Cir. 2017) (finding triable issue of fact on deliberate

10 indifference claim where doctor recommended spinal objections and there was no evidence that they

11 were ever administered); Peralta v. Dillard, 744 F.3d 1076, 1086 (9th Cir. 2014) (noting that for

12 purposes of establishing a serious medical need, “a delay as short as three months in receiving necessary

13 dental care can create a genuine issue of material fact” (citing Hunt v. Dental Dep’t, 865 F.2d 198, 200-

14 01 (9th Cir. 1989))); Jett, 439 F.3d at 1097 (finding the circumstances “akin to cases finding deliberate

15 indifference where prison officials and doctors deliberately ignore[ ] the express orders of a prisoner’s

16 prior physician for reasons unrelated to the medical needs of the prisoner” (quoting Hamilton v. Endell,

17 981 F.2d 1062, 1066–67 (9th Cir. 1992))); Wakefield v. Thompson, 177 F.3d 1160, 1165 (9th Cir. 1999)

18 (“In short, allegations that a prison official has ignored the instructions of a prisoner’s treating physician

19 are sufficient to state a claim for deliberate indifference.”); Shapley v. Nevada Bd. of State Prison

20 Comm’rs, 766 F.2d 404, 408 (9th Cir. 1985) (per curiam) (“If it is true that prison officials denied

21 Shapley surgery despite the repeated recommendations of Shapley’s physicians, Shapley may well have

22 a valid section 1983 action under [Estelle].”). The FAC alleges that broken bones in Plaintiff’s face and

23 shoulder went without necessary surgery for months, resulting in deformity, pain, and improper healing.

24 This adequately alleges a serious medical need.

25          The FAC adequately alleges that Defendants acted in a way that was objectively unreasonable,

                                                          8
1    “even though a reasonable official in the circumstances would have appreciated the high degree of risk

2    involved.” Gordon, 888 F.3d at 1125. The facts and circumstances alleged—that prison officials

3    overruled treating physicians’ determinations that Plaintiff required prompt surgery for his broken

4    orbital bone and broken arm, out of spite—satisfy the requirement that there be something akin to

5    reckless disregard for the consequences of their actions. County Defendants point to the FAC’s

6    allegation that the physician whom Plaintiff consulted after his release from jail first attempted pre-

7    operative therapy before scheduling shoulder surgery, FAC ¶ 28, arguing that this shows that the delay

8    was nothing more than a difference of medical opinion that cannot have been an objectively

9    unreasonable act. ECF No. 20 at 5. This misses the point. At the time that Hart and Land allegedly

10 refused to permit Plaintiff to undergo the surgeries that his treating physicians prescribed, they

11 intervened on non-medical grounds to deny what they believed to be necessary care. FAC ¶¶ 17-24.

12 That a different physician later pursued therapy prior to ordering surgery, for reasons unexplained in the

13 FAC, does not undermine the allegation that at the time they acted, Hart and Land behaved in an

14 objectively unreasonable manner. Plaintiff has satisfied the third prong.

15          Finally, County Defendants argue that the facts alleged in the FAC are inadequate to support an

16 inference that the delay in surgery caused Plaintiff harm, focusing on the language in the FAC that the

17 delay resulted in “less favorable” outcomes than if the surgeries had been conducted at the time that the

18 specialists first ordered them. The FAC’s allegations, however, go beyond that. The FAC also alleges

19 that delay resulted in surgeries that were more complicated and less successful than they otherwise

20 would have been. When the surgeries finally took place, the facial surgery was “significantly more

21 complicated” and with a much more painful recovery than it otherwise would have been. FAC ¶ 28. In

22 addition, the shoulder surgery was “only a partial success” because the delay in surgery allowed the

23 shoulder to heal improperly. Id. ¶ 29. As a result, Plaintiff continues to experience pain, diminished

24 function of his face and shoulder, and disfigurement. Id. ¶ 30. The court in Jett found a triable issue

25 where there was substantial evidence to find that the delay was harmful because the untreated fracture

                                                          9
1    failed to align properly upon healing, resulting in a deformity. Id. Plaintiff makes the same claim here.

2    Therefore, for purposes of this motion, accepting all of Plaintiff’s allegations of material fact as true and

3    construing them in the light most favorable to Plaintiff, he has adequately alleged that Brown and Hart

4    were deliberately indifferent to his serious medical needs.

5           2.      Doe Defendants

6           The FAC also names Does 1-30. Doe 1 was the Medical Director at Mariposa County Jail, and

7    Does 21-30 were correctional employees for the County of Mariposa who had supervisory responsibility

8    of Brown and Hart. FAC ¶ 12, 15. Supervisory officials are not liable under § 1983 for actions of their

9    subordinates under a theory of respondeat superior. Iqbal, 556 U.S. at 676. “A supervisor may be

10 liable only if (1) he or she is personally involved in the constitutional deprivation, or (2) there is ‘a

11 sufficient causal connection between the supervisor’s wrongful conduct and the constitutional

12 violation.’” Snow v. McDaniel, 681 F.3d 978, 989 (9th Cir. 2012) (quoting Hansen v. Black, 885 F.2d

13 642, 646 (9th Cir. 1989), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th

14 Cir. 2014). “A supervisor may be liable if the supervisor knew of the violations and failed to act to

15 prevent them.” Id.; see also Jett, 439 F.3d at 1098 (“As prison administrators, Dr. Peterson and Cheryl

16 Pliler are liable for deliberate indifference when they knowingly fail to respond to an inmate’s requests

17 for help.”).

18          The FAC alleges that Does 1-20 “were aware of the doctors’ unequivocal recommendations” that

19 Plaintiff be scheduled for necessary surgeries but refused to allow them to be scheduled. FAC ¶ 21. If

20 true that Doe 1, the Medical Director, was aware of the refusal, on non-medical grounds, to schedule

21 Plaintiff for necessary surgery and refused to act, this could state a claim for deliberate indifference. See

22 Snow, 681 F.3d at 989 (reversing grant of summary judgment to warden and assistant warden defendants

23 where the evidence showed they were aware of the plaintiff’s serious hip condition that “needed

24 surgery” yet “failed to act to prevent further harm”).

25          Does 2-10 are correctional employees who allegedly also refused to permit the surgeries to take

                                                          10
1    place. For the reasons that the FAC states a claim against Hart and Land, it also states a claim against

2    any other correctional officers who acted in like manner.

3           Does 11-20 are employees, agents, or contractors of John C. Fremont Healthcare District who

4    provided medical care at the jail. The FAC fails to allege that these medical employees had authority to

5    schedule the surgeries that corrections officers like Hart and Land allegedly blocked from taking place.

6    If some physicians who examined Plaintiff and recommended surgery were overruled by corrections

7    officers, the FAC does not allege why or how these providers of medical care had different authority that

8    would not have been overruled by corrections officers.

9           Accordingly, the claim for deliberate indifference against Does 11-20 is DISMISSED WITH

10 LEAVE TO AMEND. The motion to dismiss is DENIED as to the other Defendants.

11 B.       Qualified Immunity

12          County Defendants argue that Hart and Land and Does 1-10 and Does 21-30 are entitled to

13 qualified immunity because their conduct was not objectively unreasonable. Qualified immunity is an

14 affirmative defense that “shield[s] an officer from personal liability when an officer reasonably believes

15 that his or her conduct complies with the law.” Pearson v. Callahan, 555 U.S. 223 (2009). The doctrine

16 “protects government officials ‘from liability for civil damages insofar as their conduct does not violate

17 clearly established statutory or constitutional rights of which a reasonable person would have known.’”

18 Id. at 231 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Further, it “balances two important

19 interests—the need to hold public officials accountable when they exercise power irresponsibly and the

20 need to shield officials from harassment, distraction, and liability when they perform their duties

21 reasonably.” Id. “The protection of qualified immunity applies regardless of whether the government

22 official’s error is ‘a mistake of law, a mistake of fact, or a mistake based on mixed questions of law and

23 fact.’” Id. (quoting Groh v. Ramirez, 540 U.S. 551, 567 (2004)).

24          To determine whether officers are entitled to qualified immunity, a court conducts a two-step

25 inquiry. “The threshold inquiry in a qualified immunity analysis is whether the plaintiff’s allegations, if

                                                         11
1    true, establish a constitutional violation.” Wilkins v. City of Oakland, 350 F.3d 949, 954 (9th Cir. 2003)

2    (citations omitted). “Second, if the plaintiff has satisfied this first step, the court must decide whether

3    the right at issue was ‘clearly established’ at the time of defendant's alleged misconduct.” Pearson, 555

4    U.S. at 231. To be a clearly established constitutional right, a right must be sufficiently clear “that every

5    reasonable official would [have understood] that what he is doing violates that right.” Reichle v.

6    Howards, 566 U.S. 658, 664 (2012) (citation and internal quotation marks omitted). “[T]he relevant,

7    dispositive inquiry in determining whether a right is clearly established is whether it would be clear to a

8    reasonable officer that his conduct was unlawful in the situation he confronted.” Saucier v. Katz, 533

9    U.S. 194, 202 (2001). This inquiry “must be undertaken in light of the specific context of the case, not

10 as a broad general proposition.” Id. at 20. “This is not to say that an official action is protected by

11 qualified immunity unless the very action in question has previously been held unlawful, . . . but it is to

12 say that in the light of pre-existing law the unlawfulness must be apparent.” Anderson v. Creighton, 483

13 U.S. 635, 640 (1987) (citations omitted); see also City of Escondido, Cal. v. Emmons, 139 S. Ct. 500,

14 503 (2019). “[C]ourts have the discretion to determine which prong of qualified immunity should be

15 analyzed first.” Jessop v. City of Fresno, 918 F.3d 1031, 1035 (9th Cir. 2019) (citing Pearson, 555 U.S.

16 at 236).

17          Because the Court found above that Plaintiff adequately pleaded a claim for a constitutional

18 violation, the analysis proceeds to the second stop of determining whether the right was clearly

19 established at the time of the alleged violation. Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938,

20 945 (9th Cir. 2017). Defendants argue that they are entitled to qualified immunity because it was “not

21 ‘beyond debate’ that any County Defendant ‘pursued a medically unreasonable course of treatment’ by

22 declining to immediately schedule Plaintiff’s surgeries.” ECF No. 20-1 at 13 (quoting Hamby v.

23 Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016)).

24          County Defendants are correct that “[a] difference of opinion between a physician and the

25 prisoner—or between medical professionals—concerning what medical care is appropriate does not

                                                          12
1    amount to deliberate indifference.” Colwell v. Bannister, 763 F.3d 1060, 1068 (9th Cir. 2014). That is

2    not, however, what the FAC alleges. The FAC alleges that despite Plaintiff’s broken bones, pain, and

3    disfigurement, and despite physicians’ “unequivocal recommendations” “that immediate surgeries were

4    medically necessary,” Defendants Hart and Land refused to allow Plaintiff to receive the medical

5    treatment that physicians had ordered. FAC ¶¶ 20-21. “[I]t has been clearly established in this Circuit

6    for decades that prison officials are deliberately indifferent when they ‘deny, delay, or intentionally

7    interfere with medical treatment.’” Hamby, 821 F.3d at 1096–97 (Gould, J., concurring in part and

8    dissenting in part) (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). The facts as alleged

9    in the FAC do not make out a case for a difference in medical opinion or a mere failure to schedule a

10 surgery in as prompt a fashion as Plaintiff would prefer; the FAC alleges that Defendants Hart and Land

11 overruled physicians’ recommendations for medically necessary care (motivated, on information and

12 belief, out of a desire to punish Plaintiff because he had been arrested on felony charges of assaulting an

13 officer). This case is therefore unlike Hamby, where the Ninth Circuit affirmed a grant of summary

14 judgment to prison officials, finding that they had “acted on a bona fide medical opinion” to pursue a

15 course of non-surgical treatment for a reducible hernia, a treatment that “many cases” had found not to

16 violate the Eighth Amendment. 821 F.3d at 1094-95; see also id. at 1095 (“At worst, we have here

17 another difference of bona fide medical opinion.”). The allegations in the FAC are that prison officials

18 overruled bona fide medical recommendations to deny Plaintiff treatment.

19          In Colwell, the record showed that the department of corrections “ignored the recommendations

20 of treating specialists and instead relied on the opinions of non-specialist and non-treating medical

21 officials who made decisions based on an administrative policy” that if a prisoner had one functioning

22 eye, then the prisoner would be denied surgery even if the other eye required cataract surgery. 763 F.3d

23 at 1069; see also id. at 1068 (“A reasonable jury could find that Colwell was denied surgery, not because

24 it wasn’t medically indicated, not because his condition was misdiagnosed, not because the surgery

25 wouldn’t have helped him, but because the policy of the NDOC is to require an inmate to endure

                                                          13
1    reversible blindness in one eye if he can still see out of the other. This is the very definition of

2    deliberate indifference.”). Here, the decision to overrule physicians’ recommendations for surgery

3    based on a non-medical ground came not from a written policy but instead, the FAC alleges, from the

4    caprice of two individual defendants. The result is the same. “[A] prison official acts with deliberate

5    indifference when he ignores the instructions of the prisoner’s treating physician or surgeon.”

6    Wakefield, 177 F.3d at 1165.

7           The Supreme Court has since 1976 made clear that deliberate indifference to serious medical

8    needs of prisoners violates the Constitution when “the indifference is manifested by . . . by prison guards

9    in intentionally denying or delaying access to medical care or intentionally interfering with the treatment

10 once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). Qualified immunity does not bar

11 Plaintiff’s claim for deliberate indifference at this stage of the litigation.

12 C.       Second Cause Of Action: Monell Liability As To County Of Mariposa, John C. Fremont
            Healthcare District, And Binnewies
13
            Plaintiff brings claims against County of Mariposa, John C. Fremont Healthcare District,
14
     Binnewies, and Does 21-30 under Monell v. Department of Social Services of the City of New York, 436
15
     U.S. 658 (1978), which provides that municipalities may be liable for unconstitutional acts under
16
     § 1983. Monell is clear, however, that “a municipality cannot be held liable under § 1983 solely because
17
     it employs a tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a
18
     respondeat superior theory.” 436 U.S. at 691. Instead, a municipality can only be held liable for
19
     injuries caused by the execution of its policy or custom or by those whose edicts or acts may fairly be
20
     said to represent official policy. Id. at 694. A “policy” is a “deliberate choice to follow a course of
21
     action . . . made from among various alternatives by the official or officials responsible for establishing
22
     final policy with respect to the subject matter in question.” Fogel v. Collins, 531 F.3d 824, 834 (9th Cir.
23
     2008). “In addition, a local governmental entity may be liable if it has a ‘policy of inaction and such
24
     inaction amounts to a failure to protect constitutional rights.’” Lee v. City of Los Angeles, 250 F.3d 668,
25

                                                           14
1   681 (9th Cir. 2001) (quoting Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992)). More generally, a

2   plaintiff must show the following: (1) the plaintiff was deprived of a constitutional right; (2) the

3   defendant had a policy or custom; (3) the policy or custom amounted to deliberate indifference to the

4   plaintiff’s constitutional right; and (4) the policy or custom was the moving force behind the

5   constitutional violation. Mabe v. San Bernardino County, 237 F.3d 1101, 1110-11 (9th Cir. 2001).

6           A policy or custom may be shown under Monell by establishing the existence of: (1) conduct

7   pursuant to a formal or expressly adopted official policy; (2) a longstanding practice or custom which

8   constitutes the “standard operating procedure” of the local government entity; (3) the decision of a

9   decision-making official who was, as a matter of state law, a final policymaking authority and whose

10 edicts or acts may fairly be said to represent official policy in the area of decision; or (4) that an official

11 with final policymaking authority either delegated that authority to, or ratified the decision of, a

12 subordinate. See Thomas v. County of Riverside, 763 F.3d 1167, 1170 (9th Cir. 2014); Price v. Sery,

13 513 F.3d 962, 966 (9th Cir. 2008). A policy is “deliberate choice to follow a course of action . . . made

14 from among various alternatives by the official or officials responsible for establishing final policy with

15 respect to the subject matter in question.” Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.

16 2006); see also Fogel v. Collins, 531 F.3d 824, 834 (9th Cir. 2008) (same). “In addition, a local

17 governmental entity may be liable if it has a ‘policy of inaction and such inaction amounts to a failure to

18 protect constitutional rights.’” Lee v. City of Los Angeles, 250 F.3d 668, 681 (9th Cir. 2001) (quoting

19 Oviatt, 954 F.2d at 1474). A custom is “a widespread practice that, although not authorized by written

20 law or express municipal policy, is so permanent and well-settled as to constitute a custom or usage with

21 the force of law.” St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); Los Angeles Police Protective

22 League v. Gates, 907 F.2d 879, 890 (9th Cir. 1990). An unwritten policy or custom must be so

23 “persistent and widespread” that it constitutes a “permanent and well settled” practice. Monell, 436 U.S.

24 at 691 (internal quotation marks omitted). “Liability for improper custom may not be predicated on

25 isolated or sporadic incidents; it must be founded upon practices of sufficient duration, frequency and

                                                          15
1    consistency that the conduct has become a traditional method of carrying out policy.” Trevino v. Gates,

2    99 F.3d 911, 918 (9th Cir. 1996). However, “contemporaneous or subsequent conduct cannot establish a

3    pattern of violations that would provide ‘notice to the [municipality] and the opportunity to conform to

4    constitutional dictates.’” Connick v. Thompson, 563 U.S. 51, 63 n.7 (2011).

5           Additionally, a municipal defendant is liable only where the municipality’s policies or customs

6    “evince a ‘deliberate indifference’ to the constitutional right and are the ‘moving force’ behind the

7    constitutional violation.” Edgerly v. City & County of San Francisco, 599 F.3d 946, 960 (9th Cir. 2010).

8    Deliberate indifference exists “when the need for more or different action ‘is so obvious, and the

9    inadequacy [of the current procedure] so likely to result in the violation of constitutional rights, that the

10 policymakers . . . can reasonably be said to have been deliberately indifferent to the need.’” Oviatt, 954

11 F.2d at 1477 (quoting City of Canton v. Harris, 489 U.S. 378, 390 (1989)). The deliberate indifference

12 standard for municipalities is an objective one. Castro, 833 F.3d at 1076. To show that a policy or

13 custom is the “moving force” behind a violation, a plaintiff must allege facts proving that the policy or

14 custom was “closely related to the ultimate injury,” City of Canton, 489 U.S. at 391, that is, the

15 constitutional violation was caused by the municipal policy or custom. City of Oklahoma City v. Tuttle,

16 471 U.S. 808, 823 (1985).

17          Allegations concerning Monell liability based on the existence of a policy are subject to the

18 pleading requirements of Twombly/Iqbal. As the Ninth Circuit has explained, even in the context of a

19 Monell claim, a complaint “may not simply recite the elements of a cause of action, but must contain

20 sufficient allegations of underlying facts to give fair notice and to enable the opposing party to defend

21 itself effectively,” and “the factual allegations that are taken as true must plausibly suggest an

22 entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the expense

23 of discovery and continued litigation.” AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 637

24 (9th Cir. 2012) (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)). While the Ninth Circuit

25 previously had a liberal pleading standard for Monell claims, “[c]ourts in this circuit now generally

                                                           16
1    dismiss claims that fail to identify the specific content of the municipal entity’s alleged policy or

2    custom.” Little v. Gore, 148 F. Supp. 3d 936, 957 (S.D. Cal. 2015) (citation omitted).

3            Defendant John C. Fremont Healthcare District argues that the FAC fails to allege any custom,

4    policy, or practice that caused any constitutional violation. County Defendants join in the argument that

5    Plaintiff failed to support the allegations with sufficient facts.

6            The FAC alleges that County of Mariposa, John C. Fremont Healthcare District, Binnewies, and

7    Does 21-30 have a policy or practice of failing to schedule necessary surgeries for county jail inmates

8    and permitting correctional staff “to determine what medical treatment will be provided to inmates, and

9    letting correctional staff overrule the recommendations of medical professionals regarding necessary

10 medical treatment.” FAC ¶ 36. It further alleges that these Defendants failed to establish written

11 policies and procedures required by Title 15 of the California Administrative Code, including the

12 required health care procedures manual, procedures for individualized treatment plans, quality assurance

13 plan, and an access to treatment policy. Id. ¶ 37. The FAC also alleges that the individually named

14 defendants acted “pursuant to the expressly adopted official policies or longstanding practices, customs

15 or de facto policies” of the Defendants named in this section. Id. ¶ 38. It states that these “customs,

16 policies, practices and procedures, or lack thereof, enabled and/or caused” the individually named

17 defendants to act with deliberate indifference and that “[b]y perpetuating, sanctioning, tolerating and

18 ratifying the outrageous conduct and wrongful acts” described in the FAC, they acted with intentional,

19 reckless, and callous disregard for Plaintiff’s rights. Id. ¶ 39.

20           The FAC hedges on what theory of Monell liability it relies on, citing both a potential express

21 written policy or a longstanding unwritten practice or custom. “[I]n the context of a pretrial detainee’s

22 due process rights, the Ninth Circuit has held that the objective deliberate indifference standard is met

23 when a ‘plaintiff [] establish[es] that the facts available to [entity] policymakers put them on actual or

24 constructive notice that the particular omission is substantially certain to result in the violation of the

25 constitutional rights of their citizens.’” Gonzalez v. County of Merced, 289 F. Supp. 3d 1094, 1099

                                                            17
1    (E.D. Cal. 2017) (alterations in original) (quoting Castro v. County of Los Angeles, 833 F.3d 1060, 1076

2    (9th Cir. 2016)). Because the thrust of the FAC is that the named Defendants failed to establish written

3    policies, leading to an unwritten practice that permitted correctional officers to deny Plaintiff access to

4    medically necessary surgeries, the Court analyzes the Monell claim under the practice-or-custom

5    framework.

6           “Liability for improper custom may not be predicated on isolated or sporadic incidents; it must

7    be founded upon practices of sufficient duration, frequency and consistency that the conduct has become

8    a traditional method of carrying out policy.” Trevino, 99 F.3d at 918. “The line between ‘isolated or

9    sporadic incidents’ and ‘persistent and widespread conduct’ is not clearly delineated.” Warkentine v.

10 Soria, No. 1:13-CV-01550-LJO, 2014 WL 2093656, at *6 (E.D. Cal. May 19, 2014). See also

11 Gonzalez, 289 F. Supp. 3d at 1099 (“It is difficult to discern from the caselaw the quantum of allegations

12 needed to survive a motion to dismiss a pattern and practice claim.”). Examining the cases on the topic,

13 this Court recently observed that “[p]erhaps the most that can be said is that one or two incidents

14 ordinarily cannot establish a policy or custom, while more incidents may permit the inference of a

15 policy, taking into account their similarity, their timing, and subsequent actions by the municipality.”

16 J.M. by & Through Rodriguez v. County of Stanislaus, No. 1:18-cv-01034-LJO-SAB, 2018 WL

17 5879725, at *5 (E.D. Cal. Nov. 7, 2018).

18          Plaintiff characterizes the practice in the FAC as failing to adopt written policies as required

19 under Title 15 of the California Administrative Code and instead having an established custom of

20 permitting correctional staff to determine what medical treatment will be provided and to overrule the

21 recommendations of medical professionals. The FAC points to no other similar incidents that bolster the

22 claim of a widespread practice that has become a traditional method of carrying out policy. Instead,

23 Plaintiff uses the allegation that Hart and Land violated his constitutional rights as evidence that there

24 must have been a widespread policy or practice permitting them to do so. Without further factual

25 support, however, this claim does not survive. See Christie v. Iopa, 176 F.3d 1231, 1235 (9th Cir. 1999)

                                                          18
1    (“A single constitutional deprivation ordinarily is insufficient to establish a longstanding practice or

2    custom.”); Bradford v. City of Seattle, 557 F. Supp. 2d 1189, 1203 (W.D. Wash. 2008) (granting

3    summary judgment to defendant City of Seattle because “absent additional proof, the mere existence of

4    one or two incidents of unconstitutional conduct is insufficient to make out a ‘pattern and practice’ or

5    ‘policy and custom’ claim under § 1983”); Bagley v. City of Sunnyvale, No. 16-cv-02250-JSC, 2017 WL

6    5068567, at *5 (N.D. Cal. Nov. 3, 2017) (“Where courts have allowed Monell claims to proceed at the

7    motion to dismiss stage, plaintiffs have pled multiple incidents of alleged violations.”); Moland v. City

8    of Ceres, 1:16-cv-01073-LJO-SKO, 2016 WL 6094830, at *5 (E.D. Cal. Oct. 18, 2016) (“A conclusory

9    allegation regarding the existence of a policy or custom unsupported by factual allegations is insufficient

10 to state a Monell claim.”). “While the Court recognizes the inherent difficulty of identifying specific

11 policies absent access to discovery, that is nonetheless the burden of plaintiffs in federal court.”

12 Roy v. Contra Costa County, No. 15-cv-02672-TEH, 2016 WL 54119, at *4 (N.D. Cal. Jan. 5, 2016),

13 aff’d, 694 F. App’x 536 (9th Cir. 2017); Aguaristi v. County of Merced, No. 1:18-cv-01053-DAD-EPG,

14 2019 WL 330908, at *4 (E.D. Cal. Jan. 25, 2019) (same) (quoting Roy).

15          Accordingly, Plaintiff’s claim for Monell liability is DISMISSED WITH LEAVE TO

16 AMEND.

17 D.       Third Cause Of Action: Professional Negligence (Medical Malpractice)

18          The FAC’s third claim for relief is a medical malpractice claim against John C. Fremont

19 Healthcare District and Does 1-20. Under California law, the elements for professional negligence, such

20 as medical malpractice, are: “(1) the duty of the professional to use such skill, prudence, and diligence as

21 other members of his profession commonly possess and exercise; (2) a breach of that duty; (3) a

22 proximate causal connection between the negligent conduct and the resulting injury; and (4) actual loss

23 or damage resulting from the professional’s negligence.” Turpin v. Sortini, 31 Cal. 3d 220, 229-230

24 (1982). Physicians specializing in a medical area are “held to that standard of learning and skill

25 normally possessed by such specialists in the same or similar locality under the same or similar

                                                          19
1    circumstances.” Quintal v. Laurel Grove Hospital, 62 Cal. 2d 154, 159-160 (1964).

2           Plaintiff agrees to dismiss the medical malpractice claim against John C. Fremont Healthcare

3    District “as a public entity.” ECF No. 22 at 2.

4           The FAC also names Does 1-20 in this section. Does 2-10 were correctional employees working

5    for the County of Mariposa. Id. ¶ 14. They were not medical professionals and were not therefore under

6    any duty “to use such skill, prudence, and diligence as other members of his profession commonly

7    possess and exercise.” Turpin, 31 Cal. 3d at 229. See also, e.g., Barris v. County of Los Angeles, 20

8    Cal. 4th 101, 108 (1999) (“The standard of care in a medical malpractice case requires that medical

9    service providers exercise that . . . degree of skill, knowledge and care ordinarily possessed and

10 exercised by members of their profession under similar circumstances.” (alteration in original) (quoting

11 Alef v. Alta Bates Hosp., 5 Cal. App. 4th 208, 215 (1992))); Cal. Civ. Proc. Code § 340.5 (setting forth

12 the statute of limitations for medical malpractice actions against health care providers and defining

13 “professional negligence” to mean “a negligent act or omission to act by a health care provider in the

14 rendering of professional services, which act or omission is the proximate cause of a personal injury or

15 wrongful death, provided that such services are within the scope of services for which the provider is

16 licensed and which are not within any restriction imposed by the licensing agency or licensed hospital”

17 (emphasis supplied)). Because Does 2-10 were not health care providers and because the FAC includes

18 no allegations that they rendered professional services, the medical malpractice claims against them fail.

19          The rest of the Doe Defendants named in the medical malpractice claim had roles related to the

20 provision of medical care, but the FAC nonetheless fails to allege a professional negligence claim

21 against them as well. Doe 1 was the Medical Director at Mariposa County Jail. FAC ¶ 12. Does 11-20

22 were “employees, agents[,] or contractors of John C. Fremont Healthcare District who were providing

23 medical care at the jail.” Id. ¶ 14. The extent of the allegations against these Defendants is that the

24 physicians who examined Plaintiff informed Hart, Land, and Does 1-20 that Plaintiff required

25 “immediate surgeries” but that they “refused to allow Brown to have the surgeries,” thereby

                                                         20
1    “abdicat[ing] their statutory and constitutional duties to medically protect [Plaintiff].” Id. ¶¶ 21-22. The

2    next paragraph of the FAC states that Hart and Land “flatly rejected the medical specialist[s’] direct

3    pleas” that Plaintiff be scheduled for surgeries. Id. ¶ 23. These allegations do not plausibly allege that

4    any of these Doe Defendants committed medical malpractice. The allegations, viewed in a light most

5    favorable to Plaintiff, are that these Doe Defendants were aware that other physicians provided care to

6    Plaintiff and had recommended a course of treatment that Hart and Land had the authority to—and

7    did—prevent. There are no allegations that they were involved with the provision of care to Plaintiff.

8           Plaintiff argues that the Doe Defendants should not be dismissed because the appearing

9    Defendants do not have standing to argue for dismissal against those claims, because they are

10 permissibly pleaded and because Plaintiff has not received his medical records from Mariposa County

11 Jail despite multiple requests for them. ECF No. 23 at 6-7. The use of Doe Defendants is permissible

12 where a plaintiff does not learn the identity of potential defendants prior to the filing of a complaint. “In

13 such circumstances, the plaintiff should be given an opportunity through discovery to identify the

14 unknown defendants, unless it is clear that discovery would not uncover the identities, or that the

15 complaint would be dismissed on other grounds.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.

16 1980); see also Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (discussing Gillespie and

17 stating that dismissal of § 1983 action against Doe prison official for deliberate indifference to serious

18 medical need would be affirmed if the complaint did not state a claim upon which relief could be

19 granted). If Plaintiff had stated a claim for medical malpractice against these Doe defendants, he would

20 be given an opportunity to proceed to discovery to learn their identities; because he does not, the claim

21 is dismissed.

22          The FAC does not state a claim for medical malpractice. Though the allegations make it difficult

23 to envision a successful claim for medical malpractice consistent with the facts pleaded in the FAC,

24 Plaintiff will nevertheless be given an opportunity to amend the claim. The third claim for relief, for

25 medical malpractice, is DISMISSED WITH LEAVE TO AMEND.

                                                         21
1    E.         Fourth Cause Of Action: Bane Act

2               The fourth claim for relief is for violation of the Bane Act, brought against John C. Fremont

3    Healthcare District, Mariposa County, Hart, Land, Binnewies, and Does 1-20. 1 The Bane Act

4    authorizes individual civil actions for damages and injunctive relief by individuals whose federal or state

5    rights have been interfered with by threats, intimidation, or coercion. See Cal. Civ. Code § 52.1(a)

6    (proscribing interference “by threats, intimidation, or coercion, or attempts to interfere by threats,

7    intimidation, or coercion, with the exercise or enjoyment by any individual or individuals of rights

8    secured by the Constitution or laws of the United States, or of the rights secured by the Constitution or

9    laws of this state”); see also Jones v. Kmart Corp., 17 Cal. 4th 329, 338 (1998) (interpreting Bane Act’s

10 use of “interferes” to mean “violates”). “[T]he Bane Act does not require the ‘threat, intimidation or

11 coercion’ element of the claim to be transactionally independent from the constitutional violation

12 alleged.” Reese v. County of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018) (citing Cornell v. City &

13 County of San Francisco, 17 Cal. App. 5th 766, 798 (2017)). Instead, the Bane Act requires that a

14 defendant had a specific intent to violate the plaintiff’s protected rights. This specific-intent inquiry

15 centers on two questions: “First, ‘is the right at issue clearly delineated and plainly applicable under the

16 circumstances of the case,’ and second, ‘did the defendant commit the act in question with the particular

17 purpose of depriving the citizen victim of his enjoyment of the interests protected by that right?’”

18 Sandoval v. County of Sonoma, 912 F.3d 509, 520 (9th Cir. 2018) (quoting Reese, 17 Cal. App. 5th at

19 803 (alterations omitted)). Specific intent does not require a showing that a defendant knew he was

20 acting unlawfully; “[r]eckless disregard of the ‘right at issue’ is all that [i]s necessary.” Cornell, 17 Cal.

21 App. 5th at 804.

22              Because deliberate indifference claims have been “associated with affirmatively culpable

23

24
     1
25       Plaintiff agrees that the Court may dismiss the Bane Act claim as to John C. Fremont Healthcare District. ECF No. 22 at 2.

                                                                    22
1    conduct,” a successful claim that “prison officials acted or failed to act with deliberate indifference to [a

2    plaintiff’s] medical needs in violation of his constitutional rights . . . adequately states a claim for relief

3    under the Bane Act.” M.H. v. County of Alameda, 90 F. Supp. 3d 889, 898-99 (N.D. Cal. 2013); see

4    also Scalia v. County of Kern, 308 F. Supp. 3d 1064, 1084 (E.D. Cal. 2018) (“The Court has found that

5    Plaintiff adequately pleaded a [Fourteenth Amendment] claim for deliberate indifference, which requires

6    alleging reckless disregard; Plaintiff has therefore adequately alleged that [defendant] acted with the

7    requisite specific intent under the Bane Act.”). Accordingly, because the Court found above that the

8    FAC states a claim for deliberate indifference as to Hart, Land, and Does 1-10, the motion to dismiss the

9    Bane Act claim as to those Defendants is DENIED. Plaintiff argues that Mariposa County is liable on a

10 theory of respondeat superior pursuant to California Government Code § 815.2(a) for the actions of its

11 employees. That argument is addressed in the following section. The FAC lacks facts as to the other

12 Defendants that would support a Bane Act Claim and is, as to the remaining Defendants, DISMISSED

13 WITH LEAVE TO AMEND.

14 F.        State Tort Immunity

15           1.      California Government Code § 820.2

16           County Defendants argue that the third and fourth claims are barred by state statutory

17 immunities. “Discretionary immunity applies to shield a California public employee, and thereby his or

18 her employer, see Cal. Gov’t Code § 815.2 (b), from liability for state law violations when an injury

19 results ‘from [the employee’s] act or omission where the act or omission was the result of the exercise of

20 the discretion vested in [the employee], whether or not such discretion be abused.’” Recchia v. City of

21 Los Angeles Dep’t of Animal Servs., 889 F.3d 553, 563 (9th Cir. 2018) (quoting Cal. Gov’t Code

22 § 820.2). “The immunity does not apply to all acts by public employees within the literal meaning of

23 the term ‘discretionary’” but is instead “more limited.” Gillan v. City of San Marino, 147 Cal. App. 4th

24 1033, 1051 (2007), as modified on denial of reh’g (Feb. 21, 2007). Section 820.2 draws a line between

25 “planning” and “operational” levels of decisionmaking. Johnson v. State, 69 Cal. 2d 782, 794 (1968).

                                                            23
1    The discretionary act immunity applies to “‘basic policy decisions [which have] . . . been [expressly]

2    committed to coordinate branches of government,’ and as to which judicial interference would thus be

3    ‘unseemly.’” Caldwell v. Montoya, 10 Cal. 4th 972, 981 (1995) (alterations in original) (quoting

4    Johnson, 69 Cal. 2d at 793). “Such ‘areas of quasi-legislative policy-making . . . are sufficiently

5    sensitive” to call for judicial abstention from interference that ‘might even in the first instance affect the

6    coordinate body’s decision-making process.’” Id. (internal citations omitted) (quoting Johnson, 69 Cal.

7    2d at 793-94). Section 820.2 does not immunize lower-level or ministerial decisions. Id.

8    Defendants have not demonstrated that the immunity applies. The California Supreme Court has

9    emphasized that the immunity “applies only to deliberate and considered policy decisions, in which a

10 ‘[conscious] balancing [of] risks and advantages . . . took place. The fact that an employee normally

11 engages in “discretionary activity” is irrelevant if, in a given case, the employee did not render a

12 considered decision.’” Id. Defendants have not met their burden of demonstrating that they consciously

13 balanced the risks and benefits required to make a showing that discretionary immunity applies. See

14 Lopez v. S. Cal. Rapid Transit Dist., 40 Cal. 3d 780, 794 (1985) (holding that because entitlement to the

15 immunity requires a showing that the employee consciously exercised discretion by balancing potential

16 risks and advantages, “[s]uch a showing was not and could not have been made by [the defendant] at the

17 demurrer stage”); AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 640 (9th Cir. 2012) (“an

18 employee’s normal job duties are not determinative; the burden rests with government defendants to

19 demonstrate that they are entitled to § 820.2 immunity for a specific policy decision made by an

20 employee who consciously balanced the decision’s risks and benefits”); Salvi v. County of San Diego,

21 No. 18CV1936 DMS (MDD), 2019 WL 1671001, at *8 (S.D. Cal. Apr. 17, 2019) (“Defendants have not

22 shown the actions of the Individual Defendants fall into that category, and thus section 820.2 also does

23 not warrant dismissal of Plaintiffs’ state law claims.”). The motion to dismiss based on discretionary

24 immunity is therefore DENIED.

25

                                                           24
1            2.      California Government Code § 844.6

2            Defendants also argue that the County is immune under California Government Code § 844.6,

3    which provides that, with certain statutory exceptions, “a public entity is not liable for . . . [a]n injury to

4    any prisoner.” Cal. Gov. Code § 844.6(a). Plaintiff responds that his theory of liability for the County

5    for the Bane Act claim rests not on direct liability but instead on vicarious liability pursuant to

6    California Government Code § 815.2, which provides that “[a] public entity is liable for injury

7    proximately caused by an act or omission of an employee of the public entity within the scope of his

8    employment if the act or omission would, apart from this section, have given rise to a cause of action

9    against that employee or his personal representative.” Cal. Gov’t Code § 815.2(a). See also Robinson v.

10 Solano County, 278 F.3d 1007, 1016 (9th Cir. 2002) (en banc) (“California, however, has rejected the

11 Monell rule and imposes liability on counties under the doctrine of respondeat superior for acts of

12 county employees; it grants immunity to counties only where the public employee would also be

13 immune.”). Because the claim against the County is based on vicarious liability rather than direct

14 liability, Plaintiff reasons, the County’s general immunity under § 844.6 is inapplicable.

15           This argument was rejected in Towery v. State of California, 14 Cal. App. 5th 226 (2017), as

16 modified (Aug. 14, 2017). In Towery, the California Court of Appeal held that the Bane Act contains

17 nothing “indicat[ing] an intent to abrogate this specific immunity provision” in § 844.6. Id. at 234

18 (“Government Code section 844.6 does not leave any ambiguity about its applicability to a claim against

19 a public entity under some other statute, such as Civil Code section 52.1, that simply creates a general

20 legal duty.”). In dismissing the claim, the court further stated that although plaintiff had not alleged a

21 theory of vicarious liability, § 844.6 “also precludes any theory of vicarious liability against the State

22 under the Bane Act.” Id. at 234 n.8. Section 844.6(d) states that “[n]othing in this section exonerates a

23 public employee from liability for injury proximately caused by his negligent or wrongful act or

24 omission.” Cal. Gov. Code § 844.6(d). It further provides, however, that except for medical

25 malpractice claims, a public entity “may but is not required to indemnify any public employee, in any

                                                           25
1    case where the public entity is immune from liability under this section.” Because “a statute of general

2    application that merely creates a liability applicable to public entities is not sufficient to override a

3    specific immunity provision,” and the Bane Act’s general provision of liability lacks any intent to

4    abrogate the immunity provided in § 844.6, in the absence of a specific statutory exception, the plain

5    language of § 844.6 bars Plaintiff’s Bane Act claim. Towery, 14 Cal. App. 5th at 232-33. See also

6    Lawson v. Superior Court, 180 Cal. App. 4th 1372, 1383 (2010) (“Although a public entity may be

7    vicariously liable for the acts and omissions of its employees (Gov. Code, § 815.2), that rule does not

8    apply in the case of injuries to prisoners.” (citing Cal. Gov. Code § 844.6)). Plaintiff qualifies as a

9    prisoner, Cal. Gov. Code § 844 (defining “prisoner” to include an inmate of a prison, jail, or penal or

10 correctional facility), and his Bane Act claim is accordingly barred by § 844.6. See Warren v. County of

11 Riverside, No. ED CV 18-1280-DMG (SPx), 2019 WL 994021, at *5 (C.D. Cal. Jan. 4, 2019)

12 (dismissing Bane Act claim for vicarious liability against County of Riverside based on § 844.6

13 immunity); Neuroth v. Mendocino County, No. 15-CV-03226-NJV, 2016 WL 379806, at *5 (N.D. Cal.

14 Jan. 29, 2016) (dismissing Bane Act claim as to Mendocino County because “Plaintiff's reliance on a

15 theory of vicarious liability through an employee through § 815.2 in order to avoid the immunity

16 provisions of § 844.6 fails” (citing Lawson)). The Bane Act claim against Mariposa County is

17 DISMISSED WITHOUT LEAVE TO AMEND.

18 G.         Prayer For Punitive Damages

19            Defendants move to remove the FAC’s request for punitive damages.2 “It is well-established

20 that a jury may award punitive damages under section 1983 either when a defendant’s conduct was

21 driven by evil motive or intent, or when it involved a reckless or callous indifference to the

22 constitutional rights of others.” Dang v. Cross, 422 F.3d 800, 807 (9th Cir. 2005) (internal quotation

23

24
     2
       The district courts in this circuit are split as to whether such a motion is properly categorized as a motion to strike pursuant
25   to Fed. R. Civ. P. 12(f) or a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). See Scalia, 308 F. Supp. 3d at 1089-90
     (discussing split in case law and concluding that the motion failed, regardless of how it was construed).
                                                                     26
1    marks, alterations, and citations omitted). “The standard for punitive damages under § 1983 mirrors the

2    standard for punitive damages under common law tort cases,” and “malicious, wanton, or oppressive

3    acts or omissions are within the boundaries of traditional tort standards for assessing punitive damages.”

4    Id. (citing Smith v. Wade, 461 U.S. 30, 34 (1983)). Because the Court finds that the Plaintiff has alleged

5    a claim for deliberate indifference, which requires a showing of “something akin to reckless disregard,”

6    Castro, 833 F.3d at 1071, and the standard for the availability of punitive damages in a 1983 action

7    includes “when the defendant’s conduct is shown to be motivated by evil motive or intent, or when it

8    involves reckless or callous indifference to the federally protected rights of others,” Dang, 422 F.3s at

9    807 (emphasis added), Plaintiff’s request for punitive damages survives.3

10                                           VI. CONCLUSION AND ORDER

11
              For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motions to Dismiss
12 (ECF Nos. 18 and 20) is GRANTED IN PART and DENIED IN PART:

13
              1. Defendants’ motion to dismiss Plaintiff’s first cause of action, for deliberate indifference
14
                  pursuant to § 1983, is GRANTED WITH LEAVE TO AMEND as to Does 11-20 and is in
15
                  all other respects DENIED;
16
              2. Defendants’ motion to dismiss Plaintiff’s second cause of action, for Monell liability, is
17
                  GRANTED WITH LEAVE TO AMEND;
18
              3. Defendants’ motion to dismiss Plaintiff’s third cause of action, for medical malpractice, is
19
                  GRANTED WITH LEAVE TO AMEND;
20

21
     3
       Defendant John C. Fremont Healthcare District also moves to remove the request for punitive damages against it on the
22   second ground that California law requires that a plaintiff pursuing a claim for punitive damages against a healthcare provider
     must first obtain court approval under California Code of Civil Procedure § 425.13. That provision provides in pertinent part
     that “[i]n any action for damages arising out of the professional negligence of a health care provider, no claim for punitive
23   damages shall be included in a complaint or other pleading unless the court enters an order allowing an amended pleading
     that includes a claim for punitive damages to be filed.” Cal. Civ. Proc. Code § 425.13(a). It requires the party to establish a
24   “substantial probability that the plaintiff will prevail on the claim” before being permitted to include a claim for punitive
     damages. Id. Because the Court has dismissed the substantive claims relating to John C. Fremont Healthcare district, the
25   Court need not address this argument, though it has addressed this argument in other cases. See Scalia, 308 F. Supp. 3d at
     1091-92 (rejecting argument that § 425.13 applies in federal court).
                                                                   27
1         4. Defendants’ motion to dismiss Plaintiff’s fourth cause of action, for violation of the Bane

2               Act, California Civil Code § 52.1, is DENIED as to Defendants Hart, Land, and Does 1-10;

3               GRANTED WITHOUT LEAVE TO AMEND as to Mariposa County; and GRANTED

4               WITH LEAVE TO AMEND as to the other Defendants named in this claim;

5         5. Defendants’ motion to dismiss Plaintiff’s prayer for relief for punitive damages is DENIED;

6         6. Plaintiff shall file any amended complaint within 20 days of electronic service of this

7               Memorandum Decision and Order.

8

9    IT IS SO ORDERED.

10     Dated:     May 3, 2019                           /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      28
